Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 12/02/2021.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1, 5, 8-9 and 12 has been amended.  Claims 2, 7, 10 and 13 have been canceled.  Claims 15-19 are newly added.  Claims 1, 3-6, 8-9, 11-12 and 14-19 are pending in the application.
Examiner’s amendment
2.	       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim filed 12/02/2021 has been amended as follows:
Page 2, claim 3, line 1: replace “The method of claim 2” with --The method of claim 1--.
The examiner’s amendment has been made in order to place the application in a condition for allowance.	
Response to Argument
3.	Applicant’s arguments filed on 12/02/2021 with respected to the rejection of Maekawa Sadamichi have been fully considered and are persuasive (see pages 5-6 of an amendment filed 12/02/21).  The rejection of Maekawa Sadamichi has been withdrawn.
Allowable Subject Matter
4.	Claims 1, 3-6, 8-9, 11-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Maekawa Sadamichi, Deacon David A. G. and Katayama Kozo taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “cooling ions in the quantum storage ring to a low temperature of about 5.15x10K; and binding the ions into a lattice structure, forming an ion Coulomb crystal” in a method of storing information in a quantum computer using a quantum storing ring as claimed in the independent claim 1.  Claims 3-4 are also allowed because of their dependency on claim 1; or
Per claim 5: there is no teaching, suggestion, or motivation for combination in the prior art to “containment about 1 meter in diameter; at least one laser for cooling ions in the storage ring such that thermal vibrations of ions are cooled to an extremely low temperature. so that the quantum states in motion of the ions are observable and electrodes adapted to be excited with RF signals” in a quantum storage ring as claimed in the independent claim 5.  Claims 6, 8-9 and 11 are also allowed because of their dependency on claim 5; or
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to “containment in the shape of a ring about 1 meter in diameter, at least one laser for cooling ions in the storage ring such that thermal vibrations of ions are cooled to an extremely low temperature. so that the quantum states in motion of the ions are observable; and four electrodes adapted to be excited with RF” in a quantum computer having a storage device as claimed in the independent claim 12.  Claim 14 are also allowed because of its dependency on claim 12; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to “containment about 1 meter in diameter; read and write units coupled to and in communication with storage ring; and electrodes adapted to be excited with RF signals” in a quantum storage ring as claimed in the independent claim 15.  Claims 16-19 are also allowed because of their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571.272.1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHO M LUU/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        
.